DETAILED ACTION
This office action is in response to the initial filing dated May 13, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 10, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rider et al. (Rider; US PG Pub #2016/0183602).
As to claim 1, Rider teaches a method of monitoring lactation transfer information from a user to a baby (Paragraphs [0008]-[0009], [0039], [0044]), the method comprising: 

receiving a second data from a user device (Paragraph [0046] teaches the user inputting data to a mobile computing device; Paragraph [0037]); 
processing the first data and the second data to create a lactation transfer report (Paragraph [0016]; Paragraph [0036]; Paragraphs [0045]-[0047]); 
communicating the lactation transfer report to at least one of the user device and a device accessible by one or more experts (Paragraphs [0016], [0037], and [0047]); and 
providing feedback to the user based on at least one of the first data, the second data and the lactation transfer report (Paragraphs [0016], [0037], and [0047]), 
wherein the first data comprises at least one of a time of the breastfeeding event, a length of the breastfeeding event and a rate of filling of the breastfeeding event (Paragraph [0022] teaches sensing a breastfeeding event), and 
wherein the user device receives the second data from the user (Paragraph [0046] teaches the user inputting data to a mobile computing device; Paragraph [0037]).  
As to claim 2, depending from the method according to claim 1, Rider teaches wherein the second data comprises at least one of a side of the last feeding, a mood of the user, a mood of the baby, an additional sensation information, a weight of the baby, a confidence level of the user, a sleep schedule of the baby, an amount of milk pumped, an amount of milk supplemented, a post-partum depression rating, a rating of support received from the community and a 
As to claim 3, depending from the method according to claim 2, Rider teaches wherein the additional sensation information comprises let-down information, latching information or pain information (Paragraphs [0040] and [0046] teach latching information).  
As to claim 4, depending from the method according to claim 1, Rider teaches wherein the first data comprises at least one of an initial volume of milk in a stomach of the baby, a volume of milk transferred to the baby and a residual amount of milk in stomach of the baby (Paragraph [0028] teaches sensing an amount of milk leaving a bottle during breastfeeding).  
As to claim 6, depending from the method according to claim 1, Rider teaches comprising: 
automatically selecting relevant information from a database based on at least one of the first data, the second data and the lactation transfer report; and 
providing the relevant information to at least one of the user and the one or more experts (Paragraph [0016] teaches a pediatrician accessing breastfeeding event data or an analyzed version thereof; Paragraph [0047]).  
As to claim 8, depending from the method according to claim 1, Rider teaches the method comprising providing a notification to at least one of the one or more experts and the user based on at least one of the first data, the second data and the lactation transfer report (Paragraph [0016] teaches a pediatrician accessing breastfeeding event data or an analyzed version thereof; Paragraphs [0037] and [0047]).  

As to claim 13, Rider teaches a method of monitoring lactation transfer information from a user to a baby (Paragraphs [0008]-[0009], [0039], [0044]), the method comprising: 
receiving a first data from at least one detector configured to measure lactation transfer information of a breastfeeding event between the user and the baby (Paragraph [0024] teaches pressure data corresponding to the amount of accumulated milk in the breast; Paragraph [0028] teaches sensing an amount of milk pumped into a bottle or leaving a bottle during breastfeeding; Paragraph [0022] teaches sensing a breastfeeding event); 
receiving a second data from a user device (Paragraph [0046] teaches the user inputting data to a mobile computing device; Paragraph [0037]); 
processing the first data and the second data to create a lactation transfer report (Paragraph [0016]; Paragraph [0036]; Paragraphs [0045]-[0047]); and 
generating a predictive model based on at least one of the first data, the second data and the lactation transfer report (Paragraph [0016] teaches historical patterns used to suggest and/or remind of future breastfeeding times), 
wherein the first data comprises at least one of a time of the breastfeeding event, a length of the breastfeeding event and a rate of filling of the breastfeeding event (Paragraph [0022] teaches sensing a breastfeeding event), and 

As to claim 15, depending from the method according to claim 13, Rider teaches wherein the predictive model generates at least one of an expected next feeding time for the baby, an additional feeding time for the baby and a recommended supplement time for the baby and the additional feeding time establishes a time needed to meet a normal feeding amount (Paragraph [0016]).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rider et al. (Rider; US PG Pub #2016/0183602).
	As to claim 7, depending from the method according to claim 1, Rider does not explicitly teach comprising recording at least one of the first data, the second data and the lactation transfer report in a medical record of the user.
	However, Rider does teach transmitting data to a remote, cloud computing device (Paragraph [0047]) and a pediatrician reviewing the data (Paragraphs [0016] and [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rider to include the data in the medical record of the user because this yields the predictable result of keeping the data on file in a medical system which increases the user convenience and robustness of the system since the user does not have to be responsible for maintaining the information and it will be readily available for medical professionals.
As to claim 14, depending from the method according to claim 13, Rider does not explicitly teach wherein the step of generating a predictive model includes retrieving a predictive model from a database based on at least one of the first data, the second data and the lactation transfer report.
However, Rider does teach predicting future feeding times and various storage options (Paragraphs [0019]-[0020] teach memory staring various data and software including .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rider et al. (Rider; US PG Pub #2016/0183602), as applied to claim 1 above, and further in view of Refai et al. (Refai; US PG Pub #2021/0282744).
	As to claim 11, depending from the method according to claim 1, Rider does not explicitly teach comprising communicating at least one of the first data, the second data and the lactation transfer report to a designated recipient selected by the user.
	In the field of medical monitoring systems, Refai teaches comprising communicating at least one of the first data, the second data and the lactation transfer report to a designated recipient selected by the user (Paragraph [0069] teaches transmitting data to a designated physician). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rider with the transmitting of Refai because transmitting to a designated recipient yields the predictable result of increasing the customizability of the system for each user to ensure that only approved individuals have access to potentially sensitive data.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rider et al. (Rider; US PG Pub #2016/0183602), as applied to claim 1 above, and further in view of Conner et al. (Conner; US PG Pub #2019/0242816).
As to claim 12, depending from the method according to claim 1, Rider does not explicitly teach the method comprising evaluating a nutritional content of the breastfeeding event and providing recommendations based on a difference between the nutritional content of the breastfeeding event and the nutritional content of an expected breastfeeding event.
In the field of monitoring breastfeeding, Conner teaches the method comprising evaluating a nutritional content of the breastfeeding event and providing recommendations based on a difference between the nutritional content of the breastfeeding event and the nutritional content of an expected breastfeeding event (Paragraphs [0006], [0074], and [0132]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rider with the nutritional evaluation of Conner because this provides a quick, easy, and inexpensive determination of breastmilk content to help a mother improve the nutritional value of her milk (Paragraph [0006]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rider et al. (Rider; US PG Pub #2016/0183602) as applied to claim 13 above, and further in view of Long et al. (Long; US PG Pub #2008/0097169).
As to claim 16, depending from the method according to claim 13, Rider does not explicitly teach wherein the predictive model estimates a fullness of the baby.
In the field of breast feeding quantification, Long teaches wherein the predictive model estimates a fullness of the baby (Paragraphs [0026] and [0028]). It would have been obvious to 
As to claim 17, depending from the method according to claim 13, Rider does not explicitly teach wherein the predictive model further comprises diagnosing and predicting at least one of cluster feedings, growth spurts, illness and teeth growing. 
In the field of breast feeding quantification, Long teaches stomach information changes as the individual grows (Paragraphs [0023] and [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rider to diagnose and predict growth spurts using the data of Long because this yields the predictable result of increasing the robustness of the system for providing more data to parents regarding their children which aides in providing reassurance regarding the health of the baby (Paragraph [0001]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rider et al. (Rider; US PG Pub #2016/0183602) in view of Conner et al. (Conner; US PG Pub #2019/0242816).
As to claim 18, Rider teaches a method of monitoring lactation transfer information from a user to a baby (Paragraphs [0008]-[0009], [0039], [0044]), the method comprising: 
receiving a first data from at least one detector configured to measure a lactation transfer information of a breastfeeding event between the user and the baby (Paragraph [0024] teaches pressure data corresponding to the amount of accumulated milk in the breast; Paragraph [0028] 
receiving a second data from a user device (Paragraph [0046] teaches the user inputting data to a mobile computing device; Paragraph [0037]); 
processing the first data and the second data to create a lactation transfer report (Paragraph [0016]; Paragraph [0036]; Paragraphs [0045]-[0047]); 
communicating the lactation transfer report to at least one of the user device and a device accessible by one or more experts (Paragraphs [0016], [0037], and [0047]);  
generating a feedback indicator based on at least one of the first data, the second data, the lactation transfer report, an input received from the user and an input received from the one or more experts; 
providing the feedback indicator to the user device (Paragraphs [0016], [0037], and [0047]), 
wherein the first data comprises at least one of a time of the breastfeeding event, a length of the breastfeeding event and a rate of filling of the breastfeeding event (Paragraph [0022] teaches sensing a breastfeeding event), and 
wherein the user device receives the second data from the user (Paragraph [0046] teaches the user inputting data to a mobile computing device; Paragraph [0037]).  
However, Rider does not explicitly teach the feedback indicator comprising at least one of normal filling rate, abnormal filling rate, normal time of feeding, abnormal time of feeding, normal volume of feed, abnormal volume of feed, normal frequency of feed and abnormal frequency of feed.

As to claim 19, depending from the method according to claim 18, Rider teaches comprising notifying at least one of the user and one or more experts with a warning based on at least one of the first data, the second data and the lactation transfer report (Paragraph [0016] teaches a pediatrician accessing breastfeeding event data or an analyzed version thereof to generate a reminder of a next breastfeeding time; Paragraphs [0037] and [0047]).  

Allowable Subject Matter
Claims 5, 9, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Woltjer et al. (US Patent #11,064,924)

	Abir (US PG Pub #2015/0223755)
	Kolberg et al. (US Patent #8,280,493)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.